Order filed May 17, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00247-CR
                                    ____________

                  EX PARTE WILLIAM SOLOMON LEWIS


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1745375

                                      ORDER

      This is an appeal from an order signed December 2, 2021. A related case
was previously filed on March 25, 2022 in the Court of Appeals for the First
District of Texas under case number 01-22-00224-CR.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-22-00247-CR is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R.
1.5. The Clerk of this Court is directed to transfer all papers filed in this case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                 PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.